DETAILED ACTION
This office action is in response to the preliminary amendment dated June 29, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are canceled.
	Claims 21-42 are newly added.
	Therefore, claims 21-42 are currently pending.
	
Claim Objections
Claims 21, 28, and 29 are objected to because of the following informalities:  
	Claim 21 ends line 7 with a comma instead of a semi-colon, which is used at the end of each other limitation.  
	Similarly, claim 28 ends lines 5, 6, 8, 10, and 11 with a comma instead of a semi-colon. Also, line 11 ends with the word “and”, however, this term is not necessary based on the word “and” appearing at the end of line 13.
	Claim 29 recites a method step of receiving at line 2, where the line should be indented as the first method step after the language of “the method comprising:”.
	Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-12, and 14-19 of U.S. Patent No. 11,417,208. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”)..
	As to claim 21, US Patent #11,417,208 claims a video analytics based image apparatus, the apparatus comprising: 
	one or more processors configured to: 
		receive a geographic location of a vehicle and proximate traffic information; 
		determine a profile safety index based on the geographic location and the proximate traffic information; 
		transmit a notification associated with the profile safety index indicating whether it is safe for a user to obtain an initial vehicle profile associated with a vehicle evaluation, 
		receive video data indicative of the vehicle; 
		analyze the video data to identify a plurality of profile features; 
		determine a first profile feature from the plurality of profile features, wherein the first profile feature is related to the vehicle; 
		generate the initial vehicle profile based on the first profile feature; and 
		update the vehicle evaluation to include the initial vehicle profile (Claim 1).  
	As to claim 22, depending from the video analytics based image apparatus of claim 21, US Patent #11,417,208 claims wherein the geographic location of the vehicle includes a real-time indication of a location of the vehicle; and the proximate traffic information includes indicative of at least one selected from a group consisting of (i) an amount of expected traffic proximate to the vehicle based on the geographic location of the vehicle and (ii) an amount of actual traffic proximate to the vehicle based on the geographic location of the vehicle (Claim 2).  
	As to claim 23, depending from the video analytics based image apparatus of claim 22, US Patent #11,417,208 claims wherein the one or more processors are further configured to determine the profile safety index based on at least one selected from a group consisting of (i) a time of day, (ii) a current weather condition at the geographic location, (iii) an expected weather condition at the geographic location, (iv) a historical weather pattern at the geographic location, (v) a make of the vehicle, and (vi) a model of the vehicle (Claim 3).  
	As to claim 24, depending from the video analytics based image apparatus of claim 21, US Patent #11,417,208 claims wherein the one or more processors are further configured to: 
	compare the profile safety index to a profile safety index threshold, wherein the profile safety index threshold is a minimum allowable safety index for the user to obtain the initial vehicle profile (Claim 4).  
	As to claim 25, depending from the video analytics based image apparatus of claim 21, US Patent #11,417,208 claims further comprising: 
	determine a second profile feature from the plurality of profile features, wherein the second profile feature is related to an image verification indicator; 
	determine a comparison of the second profile feature to the image verification indicator; and 
	generate an image verification score based at least in part on the comparison of the second profile feature to the image verification indicator (Claim 1).  
	As to claim 26, depending from the video analytics based image apparatus of claim 25, US Patent #11,417,208 claims wherein the second profile feature includes a facial image of the user, wherein the image verification indicator includes a known facial image of the user (Claim 5).  
	As to claim 27, depending from the video analytics based image apparatus of claim 25, US Patent #11,417,208 claims wherein the generating an image verification score includes weighing the image verification score based on the geographical location of the vehicle (Claim 5).  
	As to claim 28, depending from the video analytics based image apparatus of claim 25, US Patent #11,417,208 claims wherein the video data is a first video data, the plurality of profile features is a plurality of first profile features, the image verification score is a first image verification score, 
	the one or more processors are further configured to: 
		receive a second video data indicative of an insurance-related event, 
		analyze the second video data to identify a plurality of second profile features, 
		determine a third profile feature from the plurality of second profile features, wherein the third profile feature is related to the insurance-related event, 
		determine a fourth profile feature from the plurality of second profile features, wherein the fourth profile feature is related to the image verification indicator, 
		compare the fourth profile feature to the image verification indicator, and
		generate a second image verification score based on the comparison of the fourth profile feature to the image verification indicator; and 
		update an aspect of the vehicle evaluation based on the third profile feature indicating the second image verification score relative to the image verification threshold (Claim 7).  
	As to claim 29, US Patent #11,417,208 claims a video analytics based image verification method, the method comprising: 
	receiving, by one or more computing devices, a geographic location of a vehicle and proximate traffic information; 
	determining, by the one or more computing devices, a profile safety index based on the geographic location and the proximate traffic information; 
	transmitting, by the one or more computing devices, a notification associated with the profile safety index indicating whether it is safe for a user to obtain an initial vehicle profile associated with a vehicle evaluation; 
	capturing, by the one or more computing devices, video data indicative of the vehicle; 
	analyzing, by the one or more computing devices, the video data to identify a plurality of profile features; 
	determining, by the one or more computing devices, a first profile feature from the plurality of profile features, wherein the first profile feature is related to the vehicle; 
	generating the initial vehicle profile based on the first profile feature; and 
	updating, by the one or more computing devices, the vehicle evaluation to include the initial vehicle profile (Claim 8).  
	As to claim 30, depending from the video analytics based image verification method of claim 29, US Patent #11,417,208 claims wherein the geographic location of the vehicle is a real-time indication of a location of the vehicle, and proximate traffic information is indicative of one or more of (i) an amount of expected traffic proximate to the vehicle based on the geographic location of the vehicle or (ii) an amount of actual traffic proximate to the vehicle based on the geographic location of the vehicle (Claim 9).  
	As to claim 31, depending from the video analytics based image verification method of claim 30, US Patent #11,417,208 claims wherein determining the profile safety index is further based on at least one selected from a group consisting of (i) a time of day, (ii) a current weather condition at the geographic location, (iii) an expected weather condition at the geographic location, (iv) a historical weather pattern at the geographic location, (v) a make of the vehicle, and (vi) a model of the vehicle (Claim 10).  
	As to claim 32, depending from the video analytics based image verification method of claim 29, US Patent #11,417,208 claims wherein the profile safety index indicates whether it is safe for the user to obtain the initial vehicle profile, transmitting the notification for display on the mobile device indicating whether it is safe to obtain the initial vehicle profile includes comparing the profile safety index to a profile safety index threshold, and the profile safety index threshold is a minimum allowable safety index for the user to obtain the initial vehicle profile (Claim 11).  
	As to claim 33, depending from the video analytics based image verification method of claim 29, US Patent #11,417,208 claims further comprising: 
	determining, by the one or more computing devices, a second profile feature from the plurality of profile features, wherein the second profile feature is related to an image verification indicator; 
	determining, by the one or more computing devices, a comparison of the second profile feature to the image verification indicator; and 
	generating, by the one or more computing devices, an image verification score based on the comparison of the second profile feature to the image verification indicator (Claim 8).  
	As to claim 34, depending from the video analytics based image verification method of claim 33, US Patent #11,417,208 claims wherein the second profile feature includes a facial image of the user, wherein the image verification indicator includes a known facial image of the user (Claim 12).  
	As to claim 35, depending from the video analytics based image verification method of claim 33, US Patent #11,417,208 claims wherein the generating an image verification score comprises weighing the image verification score based on the geographical location of the vehicle (Claim 12).  
	As to claim 36, depending from the video analytics based image verification method of claim 33, US Patent #11,417,208 claims wherein the video data is a first video data, the plurality of profile features is a plurality of first profile features, and the image verification score is a first image verification score, the method further comprising: 
	capturing, by the one or more computing devices, a second video data indicative of an insurance-related event; 
	analyzing, by the one or more computing devices, the second video data to identify a plurality of second profile features; 
	determining, by the one or more computing devices, a third profile feature from the plurality of second profile features, wherein the third profile feature is related to the insurance- related event; 
	determining, by the one or more computing devices, a fourth profile feature from the plurality of second profile features, wherein the fourth profile feature is related to the image verification indicator; 
	comparing, by the one or more computing devices, the fourth profile feature to the image verification indicator; 
	generating, by the one or more computing devices, a second image verification score based on the comparison of the fourth profile feature to the image verification indicator; and 
	updating, by the one or more computing devices, an aspect of the vehicle evaluation based on the third profile feature indicating the second image verification score relative to the image verification threshold (Claim 14).  
	As to claim 37, US Patent #11,417,208 claims a non-transitory computer readable storage medium comprising computer readable instructions stored thereon for video analytics based image verification, wherein the instructions when executed on one or more processors cause the one or more processors to: 
	receive a geographic location of a vehicle and proximate traffic information; 
	determine a profile safety index based on the geographic location and the proximate traffic information; 
	transmit a notification associated with the profile safety index indicating whether it is safe for a user to obtain an initial vehicle profile associated with a vehicle evaluation; 
	receive video data indicative of the vehicle; 
	analyze the video data to identify a plurality of profile features; 
	determine a first profile feature from the plurality of profile features, wherein the first profile feature is related to the vehicle; 
	generate the initial vehicle profile based on the first profile feature; and 
	update the vehicle evaluation to include the initial vehicle profile (Claim 15).  
	As to claim 38, depending from the non-transitory computer readable storage medium of claim 37, US Patent #11,417,208 claims wherein the geographic location of the vehicle is a real-time indication of a location of the vehicle, proximate traffic information is indicative of at least one selected from a group consisting of (i) an amount of expected traffic proximate to the vehicle based on the geographic location of the vehicle or (ii) an amount of actual traffic proximate to the vehicle based on the geographic location of the vehicle, and determining the profile safety index is further based on at least one of (i) a time of day, (ii) a current weather condition at the geographic location, (iii) an expected weather condition at the geographic location, (iv) a historical weather pattern at the geographic location, (v) a make of the vehicle, and (vi) a model of the vehicle (Claim 16).  
	As to claim 39, depending from the non-transitory computer readable storage medium of claim 37, US Patent #11,417,208 claims wherein the profile safety index indicates whether it is safe for the user to obtain the initial vehicle profile, transmitting the notification for display on the mobile device indicating whether it is safe to obtain the initial vehicle profile includes comparing the profile safety index to a profile safety index threshold, and the profile safety index threshold is a minimum allowable safety index for the user to obtain the initial vehicle profile (Claim 17).  
	As to claim 40, depending from the non-transitory computer readable storage medium of claim 37, US Patent #11,417,208 claims wherein the instructions when executed on one or more processors further cause the one or more processors to: 
	determine a second profile feature from the plurality of profile features, wherein the second profile feature is related to an image verification indicator; 
	determine a comparison of the second profile feature to the image verification indicator; and 
	generate an image verification score based on the comparison of the second profile feature to the image verification indicator (Claim 15).  
	As to claim 41, depending from the non-transitory computer readable storage medium of claim 40, US Patent #11,417,208 claims wherein the second profile feature includes a facial image of the user, the image verification indicator includes a known facial image of the user, and wherein generating the image verification score based on the comparison of the second profile feature to the image verification indicator includes weighting the image verification score based on the geographical location of the vehicle (Claim 18).  
	As to claim 42, depending from the non-transitory computer readable storage medium of claim 40, US Patent #11,417,208 claims wherein the video data is first video data, the plurality of profile features is a plurality of first profile features, the image verification score is a first image verification score, and wherein the instructions when executed on one or more processors further cause the one or more processors to: 
	receive a second video data indicative of an insurance-related event; 
	analyze the second video data to identify a plurality of second profile features; 
	determine a third profile feature from the plurality of second profile features, wherein the third profile feature is related to the insurance-related event; 
	determine a fourth profile feature from the plurality of second profile features, wherein the fourth profile feature is related to the image verification indicator; 
	compare the fourth profile feature to the image verification indicator; 
	generate a second image verification score based on the comparison of the fourth profile feature to the image verification indicator; and 
	update an aspect of the vehicle evaluation based on the third profile feature indicating the second image verification score relative to the image verification threshold (Claim 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Boss et al. (US PG Pub #2021/0078629) teach generating a vehicle profile based on sensor data regarding unmodified responses to actuators, road conditions, and weather conditions (Paragraph [0034]).



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN W SHERWIN/Primary Examiner, Art Unit 2688